IN THE SUPREME COURT OF IOWA
                           No. 140 / 04-1729

                            Filed May 5, 2006


KENNETH FAIRFAX and GERALDINE WATSON,

      Appellants,

vs.

OAKS DEVELOPMENT COMPANY,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Robert Blink,

Judge.



      Vendees under contract for sale of real estate appeal from judgment

confirming the forfeiture of their interest. The court of appeals affirmed.

DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT REVERSED AND REMANDED.



      Phil Watson and David M. Coco of Phil Watson P.C., Des Moines, and

Patrick W. O'Bryan of O'Bryan Law Firm, Des Moines, for appellants.



      Dustin D. Smith of Brown, Winick, Graves, Gross, Baskerville &

Schoenebaum, PLC, West Des Moines, for appellee.
                                       2

CARTER, Justice.

      Geraldine Watson and Ken Fairfax, vendees under a contract for the

sale of real estate, appeal from a judgment confirming the forfeiture of their

interest. Watson and Fairfax were plaintiffs in the district court who had

sued in equity to enjoin the forfeiture.       The appellee, which was the

defendant in the district court, is Oaks Development Company. The issue

involving the purported forfeiture of the vendees’ interest in a real estate

contract arose in connection with the trial of several other issues in

consolidated cases before the district court. In connection with the validity

of the forfeiture, the vendees urged that the service of the statutory notice of

forfeiture required by Iowa Code section 656.3 (2003) had not been properly

completed as to both vendees and that this circumstance rendered the

attempted forfeiture under Iowa Code section 656.2 ineffective and invalid.

      The court of appeals found that the forfeiture had been properly

completed by service of proper legal notice. Upon reviewing the record and

considering the arguments presented, we disagree with that conclusion and

find that notice of forfeiture was not completed as required by law. We

vacate the decision of the court of appeals and reverse that portion of the

district court’s ruling upholding the forfeiture. Because this ruling may
affect other issues that were decided in the district court, we remand the

case to that court for such further proceedings as may be necessary.

      The contract vendees entered into an agreement to purchase a

residence property that was new construction financed by the appellee,

Oaks Development Company. Oaks Development Company, at the time of

the agreement, had become the legal owner of the property and was the

vendor under the contract. The contract provided for a $12,000 down

payment and monthly installments beginning February 15, 2003, in the

amount of $977.23 continuing monthly until a balloon payment due on
                                      3

January 5, 2005.     The remedies paragraph of the contract allowed for

forfeiture of the vendees’ interest in accordance with chapter 656 of the

Iowa Code.

      The vendees made the required down payment and paid the monthly

payments that had become due prior to the June 2004 installment,

although many payments were late. When the June 2004 installment was

not paid on time, the vendor attempted to serve the vendees with a notice of

forfeiture. The return on the attempted service by a process server was as

follows:

      I did personally serve a copy of Notice of Forfeiture of Real
      Estate Contract
      By delivering a true and correct copy thereof as follows:
      Name: Geraldine Watson Address: 5401 S.E. 28th Court
      Name: Kenneth Fairfax  Address:   "   "    "     "
      By delivering a true and correct copy to:
      Geraldine Watson, a person identified as being at least eighteen
      years old residing therein.

The process server’s return of service was attached to the affidavit filed with

the county recorder in support of forfeiture of the vendees’ interest.

      At the trial, vendee Watson, who accepted the notice of forfeiture from

the process server, testified that only one copy of the notice had been

delivered to her. The vendees then called the process server as a witness,

who confirmed the fact that only one copy of the notice of forfeiture had

been served on the vendees. The vendees contended in the district court,

and continue to urge on appeal, that it was necessary to serve a separate

copy of the notice of forfeiture on each contract vendee in order for the

forfeiture to be valid under Iowa Code sections 656.2 and 656.3. The

district court rejected that conclusion, as did a majority of the court of

appeals.
                                     4

      I. Scope of Review.

      Because the proceeding in the district court was tried by equitable

proceedings, our review of both the facts and the law is de novo. Goodale v.

Bray, 546 N.W.2d 212, 214 (Iowa 1996); Lett v. Grummer, 300 N.W.2d 147,

148 (Iowa 1981); Iowa R. App. P. 6.4.

      II. The Statutory Notice Requirements.

      Iowa Code section 656.2 provides, in part:

            1. The forfeiture shall be initiated by the vendor by
      serving on the vendee a written notice . . . .
            2. The vendor shall also serve a copy of the notice
      required in subsection 1 on the person in possession of the real
      estate, if different than the vendee; on all the vendee’s
      mortgagees of record; and on a person who asserts a claim
      against the vendee’s interest . . . .

Iowa Code section 656.3 provides, in part:

             Said notice may be served personally or by publication,
      on the same conditions, and in the same manner as is provided
      for the service of original notices . . . .

Lastly, Iowa Rule of Civil Procedure 1.305(1) provides:

      Personal service may be made as follows:
              1.305(1) Upon any individual who has attained majority
      and who has not been adjudged incompetent, either by taking
      the individual’s signed, dated acknowledgement of service
      endorsed on the notice, or by serving the individual personally;
      or by serving, at the individual’s dwelling house or usual place
      of abode, any person residing therein who is at least 18 years
      old . . . .

It is undisputed that a process server served one copy of a facially valid

notice of forfeiture addressed to both vendees by delivering that copy to

vendee Watson. The process server then completed a return of service,

indicating personal service on Watson and substituted service on Fairfax.

At the time the notice was served, Watson and Fairfax were husband and
                                      5

wife who resided together at the property that is the subject of the

attempted forfeiture.

      The issue presented is whether a single copy of a forfeiture notice that

has been personally served on one of two contract vendees with the intent

to serve both is sufficient service of notice to sustain a forfeiture of the

interests of both vendees. The district court and a majority of the court of

appeals held that it is.   The dissenting judge on the court of appeals

believed otherwise and stated the proposition as follows:

            The process server could achieve proper service on
      Geraldine Watson by handing her a copy of the notice. And as
      the majority [of the court of appeals] has correctly noted the
      process server could achieve proper service on Ken Fairfax by
      handing Geraldine Watson a copy of the notice for Fairfax.
      However, here there was only one notice and because the
      process server indicated both parties were served by the
      delivery of a single copy it is unclear which party actually was
      served and at most only one party was served.

We agree with the dissenting judge’s views.

      In speaking to a similar situation, the text in 62B Am. Jur. 2d

Process, suggests by way of a practice guide:

      In making substituted service against two or more defendants
      having the same place of residence or abode, a copy of the
      summons must be left for each defendant.

62B Am. Jur. 2d Process § 191, at 765 (2005) (footnote omitted). Although

we have rendered no decisions involving this issue, support for that

conclusion is contained in decisions from other jurisdictions. In Chaney v.

Reddin, 205 P.2d 310 (Okla. 1949), an attempt was made to serve two

defendants who were members of the same family residing at the same

address by leaving one copy of the process with a third member of the

family at that address. In determining that the service was invalid, the

Oklahoma court stated:
                                      6
      Each defendant, whether there be one or many, and whether
      they be members of the same family or strangers, must be
      served as required by the statute. . . . Where several copies of
      the summons are left with a member of a family, one copy
      being left for each defendant, the law presumes that the
      member with whom they are left will deliver a copy to each
      defendant sued. But such presumption cannot be indulged
      where only one copy is left for several defendants.

Chaney, 205 P.2d at 313 (citations omitted).

      Although the situation in Chaney involved substituted service on each

of several parties, we are satisfied that the requirement that there be a copy

of the notice for each party required to be served is equally applicable in

situations like the present in which one party to the proceeding is

personally served, but substituted service is provided for other parties.

That was the situation in Idlewine v. Madison County Bank & Trust Co., 439
N.E.2d 1198 (Ind. Ct. App. 1982). In that case, there was an attempt to

serve a husband (Ronald) and wife (Roberta) with a single copy of a

summons directed to both. The husband received personal service of the

summons at his residence and neglected to inform the wife that this had

occurred. A default judgment was entered against both defendants. The

court set aside the judgment against the wife, stating “one copy of a joint

summons delivered to a residence where two parties to the suit reside does

not constitute proper service.” Id. at 1201. In support of this conclusion,

the Indiana court cited the Oklahoma court’s ruling in Chaney and a similar

ruling of the Nevada Supreme Court in Doyle v. Jorgensen, 414 P.2d 707,

710 (Nev. 1966). The same court that decided Idlewine later made it clear

that this decision did not turn on the fact that Roberta’s husband had

concealed the service of process from her. In Allburn v. Indiana ex rel.

Warrick County Sheriff’s Department, 826 N.E.2d 682 (Ind. Ct. App. 2005),

the court stated:

      [W]e do not discern that such fact [that the service of summons
      had been concealed] affected the court’s holding. To be sure,
                                      7
      in addressing whether Ronald acted as Roberta’s agent for
      purposes of accepting service, the Idlewine court concluded
      that even assuming such, “there remains the insurmountable
      problem” that only one summons was served upon both Ronald
      and Roberta. From this, we think it is clear that even had
      Roberta’s husband not concealed the summons from her, the
      court’s holding would have been the same. Roberta would
      have still been entitled to relief because the “insurmountable
      problem” still existed—only one summons was served at the
      residence where two parties to the suit resided.
826 N.E.2d at 684 (citations omitted).

      We have recognized that “forfeiture statutes are to be construed

strictly against a forfeiture, with the burden to show full and strict

compliance with the statutory procedures upon the party seeking

forfeiture.” Jamison v. Knosby, 423 N.W.2d 2, 5 (Iowa 1988); Lett, 300
N.W.2d at 149. In keeping with that admonition, we are satisfied that,

because our forfeiture statutes have incorporated by reference the lawful

method of serving original notices as the standard for serving notices of

forfeiture, the decisions we have discussed concerning the service of notice

to initiate actions in court are proper guides for determining the sufficiency

of the method of service of a notice of forfeiture under section 656.2.

      The vendors contend that substituted service is always dependent on

the good-faith conduct of the party receiving a legal notice intended for

another. As a result, the vendors urge, it was sufficient to rely on Watson to

apprise Fairfax of the notice of forfeiture. We disagree. Although provisions

authorizing substituted service do assume the good-faith of the person on

whom the notice is served, we think the probability that the notice will be

passed on to the party for whom it is intended is substantially reduced if a

separate notice is not left for each of the parties upon whom service is

attempted. It is not unreasonable and is indeed prudent to require that this

be done.
                                      8

      In civil actions in which some defendants are legally served and

others are not, and the parties not receiving proper service are not

indispensable to the proceedings, the action may proceed against those

parties who have been properly served.        We are unable to apply that

principle in the present controversy for two reasons. First, as noted by the

dissenting judge in the court of appeals, it is unclear which party was

properly served. Consequently, we cannot declare that either party was

properly served. This point was stated as follows by the Oklahoma court in

Chaney:

      “[W]here there are two . . . defendants, a copy of the petition
      and publication notice addressed to them jointly at their place
      of residence is an insufficient compliance with the statute, as
      the same, at best, shows service only upon one of the
      defendants and the uncertainty upon which of them service is
      had renders the . . . service prima facie void as to both . . . .”
205 P.2d at 312 (quoting Stumpff v. Price, 177 P. 109, 109 (Okla. 1918)).

      A second reason why an attempt to uphold the forfeiture against one

of the two contract vendees is untenable is the manifest impracticability of

that course of action. What would be the rights of the vendor against the

remaining vendee if the other vendee’s interest was held to have been

forfeited? Certainly the vendor would claim continued entitlement to the

full contract payments, but it would be totally impractical to expect the

vendee whose interest had not been forfeited to make full payment for half

of the property. In addition, attempting to approach the problem in this

manner would necessitate a partition action between the remaining vendee

and the vendor. For these reasons, we hold that the interest of neither

Watson nor Fairfax was validly forfeited by the vendor.
      The vendor argues that, if the forfeiture is found to be invalid, the

ruling of the court of appeals with respect to its claim for money damages

must be overturned. Because we vacate the decision of the court of appeals
                                     9

in all respects, the effect of our ruling on the claim for money damages can

be resolved by the district court. We remand the case to that court for

consideration of that issue and any other issues that may have been

precipitated in the consolidated cases by our ruling on the validity of the

forfeiture.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT REVERSED AND REMANDED.

      All justices concur except Streit, J., who takes no part.